MEMORANDUM OPINION


No. 04-05-00923-CV

IN RE EXXON CORPORATION, MOBIL OIL CORPORATION, EXXONMOBIL
CORPORATION, and MOBIL MARKETING VENTURES, INC.

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Catherine Stone, Justice
Phylis J. Speedlin, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   December 28, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            On December 19, 2005, relators filed a petition for a writ of mandamus and an emergency
motion for temporary relief.  The court has considered relators’ petition and motion, and is of the
opinion that relators are not entitled to the relief sought.  Accordingly, relators’ petition for a writ
of mandamus and emergency motion for temporary relief are denied.  See Tex. R. App. P. 52.8(a). 
Relators shall pay all costs incurred in this proceeding.         
 
                                                                                    PER CURIAM